Name: Commission Implementing Regulation (EU) NoÃ 356/2012 of 24Ã April 2012 amending Implementing Regulation (EU) NoÃ 1239/2011 as regards the periods during which tenders may be submitted in response to the second and subsequent partial invitations to tender for the 2011/2012 marketing year for imports of sugar at a reduced customs duty
 Type: Implementing Regulation
 Subject Matter: trade policy;  tariff policy;  trade;  beverages and sugar
 Date Published: nan

 25.4.2012 EN Official Journal of the European Union L 113/4 COMMISSION IMPLEMENTING REGULATION (EU) No 356/2012 of 24 April 2012 amending Implementing Regulation (EU) No 1239/2011 as regards the periods during which tenders may be submitted in response to the second and subsequent partial invitations to tender for the 2011/2012 marketing year for imports of sugar at a reduced customs duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187, in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1239/2011 (2) opened a standing invitation to tender for the 2011/2012 marketing year for imports of sugar of CN code 1701 at a reduced customs duty. (2) As the availability of supply on the Union sugar market has improved, Commission Implementing Regulation (EU) No 57/2012 (3) suspended the submission of tenders for the partial invitation to tender ending on 25 January 2012, 1 February 2012 and 15 February 2012. (3) Constant monitoring of the market revealed that availability of sugar supply in the Union has improved only moderately. Despite the increasing imports in January 2012 the pace of imports from African, Caribbean and Pacific States and Least Developed Countries decreased considerably since mid-February 2012. This analysis was confirmed by a large majority of Member States in the Management Committee of 8 March 2012 who considered that there were still supply problems that would get worse in the course of the marketing year. This could concern especially small and medium Enterprises and customers with fixed quantities in long term contracts. (4) It is therefore appropriate to advance the periods of submission of tenders and their ending dates which Implementing Regulation (EU) No 1239/2011 scheduled for 6 June 2012, 27 June 2012 and 11 July 2012. (5) Regulation (EU) No 1239/2011 should therefore be amended accordingly. (6) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Implementing Regulation (EU) No 1239/2011, paragraph 2 is replaced by the following: "2. The periods during which tenders may be submitted in response to the second and subsequent partial invitations shall begin on the first working day following the end of the preceding period. They shall end at 12 noon, Brussels time, on 2 May 2012, 23 May 2012 and 6 June 2012." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 1.12.2011, p. 4. (3) OJ L 19, 24.1.2012, p. 12.